Exhibit 10.2
BILL OF SALE
     THIS BILL OF SALE executed of this 30th day of September, 2010 by Rome Die
Casting, LLC, a Georgia limited liability company (“Seller”) and Johnny Johnson
(“Shareholder”), in favor of General Aluminum Mfg. Company, an Ohio corporation
(“Purchaser”), is to evidence the following agreements and understandings:
     WHEREAS, Seller is significantly indebted to Purchaser for monies loaned to
Seller pursuant to a Secured Line of Credit Note and an Amended and Restated
Secured Promissory Note (the “Notes”);
     WHEREAS, Purchaser has a first priority security interest in all of
Seller’s assets pursuant to a Security Agreement;
     WHEREAS, Seller is in default of the Notes and has no ability to repay the
indebtedness to Purchaser as and when due; and
     WHEREAS, Seller desires transfer all of its assets to Purchaser in
consideration for partial satisfaction of Seller’s indebtedness to Purchaser and
in furtherance thereof desires to execute and deliver this Bill of Sale.
     NOW, THEREFORE, Seller, for good and valuable consideration, the receipt,
adequacy and sufficiency of which is hereby acknowledged, hereby sells, conveys,
transfers, assigns and delivers to Purchaser, its successors and assigns, free
and clear of all liens, security interests, restrictions, claims, encumbrances
and indebtedness, full right, title and interest in and to all of Seller’s
assets, including but not limited to those assets set forth on Exhibit A (the
“Assets”), attached hereto and made a part hereof.
     Seller further agrees to execute and deliver to Purchaser such further
instruments of transfer and assignment as Purchaser may from time to time
reasonably request in order to transfer and assign to, and vest in, Purchaser
all of the rights, privileges and properties hereby transferred and assigned or
intended to be transferred and assigned hereunder.
     This Bill of Sale and the covenants and agreements contained in this Bill
of Sale shall inure to the benefit of Purchaser and its successors and permitted
assigns and shall bind Seller and its successors and permitted assigns.
     Seller hereby appoints Purchaser, and its successors and assigns, as
Seller’s true and lawful attorney, with full power of substitution, in Seller’s
name and stead, by, on behalf of and for the benefit of Purchaser, and its
successors and assigns, to demand and receive any and all of the Assets
transferred hereunder and to give receipts and releases for and in respect of
the same, and any part thereof, and from time to time to institute and
prosecute, at the expense and for the benefit of Purchaser, and its successors
and assigns, any and all proceedings at law, in equity or otherwise, which
Purchaser, and its successors or assigns, may deem proper for the collection or
reduction to possession of any of the Assets transferred hereunder or for the
collection and enforcement of any claim or right of any kind hereby sold,
conveyed, assigned, transferred and delivered, and to do all acts and things in
relation to the Assets transferred hereunder which Purchaser, and its successors
or assigns, shall deem desirable.

 



--------------------------------------------------------------------------------



 



     Nothing in this instrument, express or implied, is intended or shall be
construed to confer upon, or give to, any person other than Purchaser any remedy
or claim under or by reason of this instrument or any agreements, terms,
covenants or conditions hereof, and all the agreements, terms, covenants and
conditions in this instrument contained shall be for the sole and exclusive
benefit of Purchaser and its successors and permitted assigns.
     Seller acknowledges and agrees that Purchaser assumes no liability,
obligation, cost or expense of Seller whatsoever.
     Seller and Shareholder jointly and severally, hereby represent and warrant
to Purchaser that that Shareholder is the sole shareholder of Seller and Seller
has all requisite power and authority to enter into this Bill of Sale and to
consummate the transactions contemplated hereby. This Bill of Sale and each
other agreement and instrument to be executed by Seller in connection herewith
have been (or upon execution shall have been) duly executed and delivered by
Seller, have been duly authorized by all necessary corporate action and
constitute (or upon execution shall constitute) legal, valid and binding
obligations of Seller and Shareholder, enforceable against Seller and
Shareholder in accordance with their respective terms.
     This Bill of Sale shall be governed by and construed in accordance with the
internal laws of the State of Ohio without regard to conflict of laws
principles.

            Rome Die Casting, LLC
      By:   /s/ Johnny Johnson       Its:  President               Johnny
Johnson
      /s/ Johnny Johnson       Shareholder           

 